Per Curiam,
The defendants were sued in the court below as joint indorsers of a promissory note. Their defence was, that notice of non-payment, as required by law, had not been given. Defendant Davis resides in Doylestown, Bucks Co.; defendant White resides in Tennessee. The residence of the latter does not appear to have been known to the bank officers at the time the note matured. The notary made inquiry of the officers of the bank, and, being unable to obtain her address, he sent notice of non-payment, with copy of protest, to defendant Davis, at Doylestown, and mailed a like notice to defendant White, in care of Mr. Davis, to the same post-office. It also appears, that, some days prior to the maturity of the note, defendant Davis sent to the bank another note, intended as a renewal, with the same maker and indorsers. The renewal was not accepted by the bank, for the reason that the discount was not paid. This we regard as a waiver of protest. It shows that the indorsers did not expect the original note to be paid at maturity, and they could not have been injured by the failure to give notice of its non-payment. Under these circumstances a discussion of the sufficiency of the notice becomes unnecessary. The specifications of error are numerous, but what has been said covers them sufficiently.
Judgment affirmed.